Citation Nr: 0836369	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  04-37 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by muscle and joint pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from April 1977 to April 1980 
and from May 1980 to June 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran's appeal also originally included claims for 
service connection for hypertension, pacemaker heart 
condition, a respiratory disorder, degenerative disc disease 
of the cervical spine, a shoulder disability and a stomach 
disorder.  In August 2006, the Board remanded all issues for 
further evidentiary development. By a March 2008 rating 
decision, the AMC granted service connection for 
hypertension, congestive cardiomyopathy, asthma, degenerative 
arthropathy and disc disease of the cervical spine, right 
shoulder tendonitis and bursitis, and gastroesophageal reflux 
disease.  As such, the remaining issues before the Board are 
noted on the title page.

In July 2007, the veteran submitted additional medical 
records.  No waiver of RO consideration accompanied these 
records.  These records, however, do not pertain to the 
remaining two issues on appeal.  A remand for RO 
consideration prior to reviewing the veteran's service 
connection claims is therefore unnecessary.



FINDINGS OF FACT

1.  The veteran is not shown to have chronic fatigue 
syndrome.

2.  The veteran is not shown to have an undiagnosed illness 
manifested by muscle and joint pain.



CONCLUSIONS OF LAW

1.  Service connection for chronic fatigue syndrome is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.317 (2007).

2.  Service connection for undiagnosed illness manifested by 
muscle and joint pain is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Complete notice was sent in July 2002 ad August 2006 and the 
claims were readjudicated in a March 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

VA has obtained service treatment records, assisted the 
veteran in obtaining evidence, afforded the veteran a 
physical examination and obtained medical opinions as to the 
etiology the disabilities on appeal.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Compensation may be 
paid to any Persian Gulf War veteran suffering from a 
qualifying chronic disability.  A qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome (IBS); or (4) any 
other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness; or (C) 
any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service-connection.  
38 C.F.R. § 3.317(a)(2)(i).  To date, VA has identified only 
three illnesses as medically unexplained chronic multi-
symptom illnesses, listed in 38 C.F.R. § 3.317 (B), Chronic 
fatigue syndrome, fibromyalgia, and IBS as currently meeting 
this definition.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
Accordingly, under these regulations service connection may 
be granted on a presumptive basis if the veteran is a Persian 
Gulf veteran, and has chronic fatigue syndrome.  38 U.S.C.A. 
§§ 1117, 1118; 38 C.F.R. § 3.317.

A diagnosis of chronic fatigue syndrome for VA purposes 
requires (1) the new onset of debilitating fatigue severe 
enough to reduce daily activity to less than 50 percent of 
the usual level for at least six months; (2) the exclusion, 
by history, physical examination, and laboratory tests, of 
all other clinical conditions that may produce similar 
symptoms; and (3) six or more of the following: (i) acute 
onset of the condition, (ii) low grade fever, (iii) non-
exudative pharyngitis, (iv) palpable or tender cervical or 
axillary lymph nodes, (v) generalized muscle aches or 
weakness, (vi) fatigue lasting 24 hours or longer after 
exercise, (vii) headaches (of a type, severity, or pattern 
that is different from headaches in the pre-morbid state), 
(viii) migratory joint pains, (ix) neuropsychologic symptoms, 
and (x) sleep disturbance.   38 C.F.R. § 4.88a.  The use of 
the conjunction and in this regulation indicates that all 
three numbered criteria must be met.

The service treatment records show that in August 1994, the 
veteran complained that he had fatigue and muscle pain since 
the Gulf War.  In a February 1997 Report of Medical History 
for the purpose of retirement, the veteran marked that he had 
swollen or painful joints.

At an April 1997 VA psychiatric examination, the veteran 
complained of shoulder, 
knee, stomach and periodic groin pain.

In an April 1999 private medical treatment record, an 
assessment of periarticular myofascial pain was made.

On VA Persian Gulf examination in May 2000, the impression 
included arthralgia in multiple joints.

On VA examination in February 2008, the examiner determined 
that the veteran did not have chronic fatigue syndrome or an 
undiagnosed illness manifested by muscle or joint pain.  With 
regard to chronic fatigue syndrome, the examiner noted that 
the records did not support a diagnosis of chronic fatigue 
syndrome in the past.  It was stated that the veteran had and 
continued to have a multitude of medical and psychological 
illnesses which accounted for his complaints of lack of 
energy, fatigue, tiredness, and exercise intolerance.  With 
regard to the veteran's muscle and joint pains, it was noted 
that the veteran had a multitude of diagnosed musculoskeletal 
conditions, to include chronic bilateral patello-femoral pain 
syndrome of the knees, right shoulder bursitis and 
tendonitis, chronic degenerative joint disease of the 
cervical spine, and gout which affected the ankles, knees and 
feet.   

In this case, the February 2008 VA examiner determined that 
the veteran does not have current disabilities manifested by 
chronic fatigue syndrome or muscle or joint pains.  Rather, 
the examiner indicated that the veteran's complaints of 
fatigue and muscle and joint pain are symptoms of various 
diagnosed medical and psychological illnesses, many of which 
are currently service-connected.  Based on the foregoing, in 
the absence of proof of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the criteria for establishing service 
connection for either condition has not been established.  38 
C.F.R. § 3.303.     

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for chronic fatigue syndrome is denied.

Service connection for an undiagnosed illness manifested by 
muscle and joint pain is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


